W.R. Harper, an attorney at law, was accused of unprofessional conduct in that he accepted certain monies from clients, for the purpose of paying court costs in divorce actions to be filed in their behalf, and failed to file said cases, and failed to refund said monies.
After hearing, the Board of Governors recommended his suspension for a period of 90 days.
After careful review of the record it appears that the findings of the Board of Governors are amply sustained by the evidence, and unless such findings are against the clear weight of the evidence, this court will not disturb same upon review. In re Purdy, 166 Okla. 31, 25 P.2d 1096; In re Walker,179 Okla. 611, 66 P.2d 1079; In re Lester, 169 Okla. 162,36 P.2d 478.
It is ordered that the said W.R. Harper be, and he is hereby, suspended from the practice of law for a period of 90 days from the date this opinion becomes final.
BAYLESS, C. J., and CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur. WELCH, V. C. J., and RILEY, J., absent.